Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     DETAILED ACTION
1.   A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2020 has been entered.
                                                Status of the Application
2. Claims 180, 249-256, 258-268, 270, 274-282, 284-291, 293 and 295 are pending. New claims 296-297 are added by the supplemental amendment filed on March 04, 2021.  Claims 1-179, 181-248, 257, 269, 271-273, 283, 292, 294 were cancelled. Claims. The Applicant’s arguments and the amendment have been fully considered and found persuasive for the reasons that follow.
Response to Arguments:
3. the rejection of the claims 180, 249-268, 270, 274-291 under obviousness type of double patenting over the claims in the patent 10,287,631 (the ‘631) in view of Bielas and Steemers has been withdrawn in view of the amendment. 

                          Nonstatutory Double Patenting
4. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference
claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

process/ file/efs /guidance/eTD-info-I.jsp.
        A.  Claims 180, 249-256, 258-268, 270, 274-282, 284-291, 293 and 295 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,287,631 (the ‘631) in view of Kawashima et al. (US 2005/0100900) and Steemers et al. (US 2012/0208724). Although the claims at issue are not identical, they are not patentably distinct from each other because Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims drawn to a method of sequencing a double-stranded target nucleic add molecules is within the scope of the claims 1-23 of the patent ‘631. Specifically the method steps of claims 180 comprising ligating a pair of adapter nucleic acid sequences to at least one or both terminus of a double-stranded target nucleic acid molecule, amplifying, sequencing and comparing the sequences to generate a consensus sequences are within the scope of the claims 1-23 of the patent ‘631.Futher the method steps of claim 270 reciting adapter comprising primers binding sequence , amplifying individual strands and sequencing is within the scope of the claims 1-23 of the patent ‘631 specifically, claim 16 in combination with claim 19 of the patent ‘631. 
         Kawashima et al. teach a method preparing nucleic acid molecules for sequencing, wherein the method comprises denaturing original DNA colonies or primary colonies  (DNA templates having tags incorporated by primers or tagged genomic DNA) immobilized on solid support to form single strands, allowing primers to produce primer extension products (see entire document, at least para 0152, para 0284-0286, 0299) and separating the primer extended single stranded from the newly synthesized complementary strands to provide homogenous populations of single-stranded nucleic acids in solution and amplifying the single strands by PCR amplification (see para 0154, para 0285-0290, 300) wherein the primers are immobilized on emulsions or liposomes (see at least para 0041-043; indicating separate reaction chambers).      
             Steemers et al. teach a method for separating target-aptamer (adapter) strands
using affinity label (biotin, desthiobiotin) beads and capturing the single strands on to
streptavidin beads partitioning into separate reaction chambers for further amplification
and sequencing of individual strands, wherein primers comprise modified oligonucleotides (PNA) and capturing or separation comprises affinity tags (biotin-streptavidin beads/ magnetic/charged beads) (see entire document, at least para 0142-0143, 0131,0114-0119, 0032-0057, 0186-0188).
                    It would have been prima facie obvious to an ordinary person skilled in the art before the effective filing date of the invention to modify the method taught by the

in the patent ‘631 encompass the instant claims and are coextensive in scope.
Thus the claims in the patent ‘631 encompass the instant claims and are coextensive in scope. Therefore the instant claims are obvious over the claims in the patent ‘631.
              B. Claims 180, 249-256, 258-268, 270, 274-282, 284-291, 293 and 295 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9, 752,188 (the ‘188) in view of Kawashima et al. (US 2005/0100900) and Steemers et al. (US 2012/0208724).
    Although the claims at issue are not identical, they are not patentably distinct
from each other because Although the claims at issue are not identical, they are not

sequencing a double-stranded target nucleic acid molecules is within the scope of the
claims 1-8 of the patent ‘188. Specifically the method steps comprising ligating a pair of
adapter nucleic acid sequences comprising primer binding sequences to at least one or both terminus of a double-stranded target nucleic acid molecule, amplifying, sequencing and comparing the sequences to generate a consensus sequences are within the scope of the claims 1-8 of the patent ‘188. The patented claims differ from the instant claims in reciting denaturing the adapter-target into single-strands and physically separating the single strand of first strand adapter-target nucleic acid sequence and the single strand of second strand adapter-target nucleic acid sequence in to physically-separated reaction chambers.
         Kawashima et al. teach a method preparing nucleic acid molecules for sequencing, wherein the method comprises denaturing original DNA colonies or primary colonies  (DNA templates having tags incorporated by primers or tagged genomic DNA) immobilized on solid support to form single strands, allowing primers to produce primer extension products (see entire document, at least para 0152, para 0284-0286, 0299) and separating the primer extended single stranded from the newly synthesized complementary strands to provide homogenous populations of single-stranded nucleic acids and amplifying the single strands by PCR amplification (see para 0154, para 0285-0290, 300), wherein the primers are immobilized on emulsions or liposomes (see at least para 0041-043; indicating emulsions (non communicating droplets) as separate reaction chambers). Kawashima et al. further teach distinguishably labeling the colonies for detection (see at least para 0127-0130).       

using affinity label (biotin, desthiobiotin) beads and capturing the single strands on to
streptavidin beads partitioning into separate reaction chambers for further amplification
and sequencing of individual strands, wherein primers comprise modified oligonucleotides (PNA) and capturing or separation comprises affinity tags (biotin-streptavidin beads/ magnetic/charged beads) (see entire document, at least para 0142-0143, 0131,0114-0119, 0032-0057, 0186-0188).
                     It would have been prima facie obvious to an ordinary person skilled in the art before the effective filing date of the invention to modify the method taught by the
claims in the patent ‘188 with the steps of denaturing and separating single strands into physically separate reactions as taught by Kawashima et al. to improve the sensitivity of the method. The person skilled in the art would have motivated to combine the steps taught by Kawashima et al. to achieve a reasonable expectation of success that the combination would improve the sensitivity of the method in accurately detecting sequence variation because Kawashima et al. explicitly taught denaturing the adapter-target (tagged DNA) strands into single stranded forms and separating the strands into populations of single strands for sequencing the strands to detect variant sequences in the target nucleic acid molecules (see at least para 0152-0300) and such a modification is considered obvious over the cited prior art. Further Steemers et al. explicitly taught separating the strands by using affinity label groups (biotin, desthiobiotin) and immobilization on to solid support for multiplex amplification and simultaneous sequencing in a high throughput array format (see at least para 0188) and such a modification is considered obvious over the cited prior art. Thus the claims

Therefore the instant claims are obvious over the claims in the patent ‘188.
Thus the claims in the patent ‘188 encompass the instant claims and are coextensive in scope. Therefore the instant claims are obvious over the claims in the patent ‘188.
                                              Allowable subject matter
5.   Claims 296-297 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                          Conclusion                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783.  The examiner can normally be reached on 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637